DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Response to Amendment
Acknowledgment is made to applicant’s amendment of claim 1.  Currently claims 1, 7 and 10-18 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 10 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regards to claim 10, claim 1 has been amended to require that the viscous admixture is taken out from the mold body and then the taken-out viscous admixture is thermally-cured.  Claim 10 requires the viscous admixture to be thermally cured while in the mold body to form a semi-cured viscous admixture which is distinct from the viscous admixture and thus mutually exclusive from the method of claim 1 upon which it depends.
With regards to claim 12, claim 1 has been amended to require that the viscous admixture is taken out from the mold body and then the taken-out viscous admixture is thermally-cured.  Claim 12 requires the viscous admixtures to be thermally-cured inside the mold body which is mutually exclusive from the method of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1, 7, 11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of a method of manufacturing a coil component comprising preparing a coil assembly body in which a coil is attached on a magnetic core and a mold body which is formed with a cavity portion in the inside thereof and includes an opening portion, putting a viscous admixture in the cavity portion as claimed, pushing in the put-in viscous admixture with a lid member by pressing a press body against the lid member, after the pushing, taking the coil assembly body, the viscous admixture and the lid member on the viscous admixture out of the body, thermally curing the taken-out viscous admixture covered by the lid member, and after thermally curing peeling the lid member away from the formed magnetic exterior body in addition to the other limitations present in the claims.
The closest prior art of record, Wang, Nakata and Sagawa teach a method for forming a shaped magnetic core body in which a coil component on a magnetic core is placed within a mold cavity and a viscous resin mixture is pressed into the mold cavity to encapsulate the coil assembly using a lid member with a pressing member acting on the lid as discussed in the Final Rejection mailed 04/15/2021; however, as discussed by applicant in the response filed 07/15/2021, the prior art of record does not teach after the pushing, taking the coil assembly body, the viscous admixture and the lid member on the viscous admixture out of the body, thermally curing the taken-out viscous admixture covered by the lid member, and after thermally curing peeling the lid member away from the formed magnetic exterior body. 
Claims 7, 11 and 13-18 depend upon claim 1 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 07/15/2021 with regards to amended claim 1 and dependent claims 7, 11 and 13-18 are persuasive. 
Applicant's arguments filed 07/15/2021 with regards to claims 10 and 12 have been fully considered but they are not persuasive.
As discussed in the rejection under 112(d) above, the claims fail to include all the limitations of the claim upon which they depend as they require steps mutually exclusive of steps required by independent claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742